Citation Nr: 0840092	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO. 06-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for amputations of the 
right and left lower extremities secondary to service-
connected disability.

2. Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on the basis of being 
housebound.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from August 1941 to October 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in December 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance, or on the 
basis of being housebound, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral lower extremity amputations are 
etiologically related to the veteran's service-connected 
spine disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral lower extremity amputations as secondary to the 
veteran's service-connected spine disability are met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008). In this case, the Board is 
granting in full the benefit sought on appeal. Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. See 38 C.F.R. § 3.310(a). Additionally, in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the Court of 
Appeals for Veterans Claims determined that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to codify the holding in Allen. The amended regulation 
appears to contain a more stringent standard for establishing 
secondary service connection than expressed in Allen in that 
the amended regulation requires that the medical evidence 
establish a pre-aggravation baseline level of severity of the 
non-service connected disability before aggravation will be 
conceded. Prior to these October 2006 amendments, it was 
sufficient to simply show aggravation of a non-service 
connected disability by a service connected disability in 
order to prevail on a claim. There was no requirement to 
establish a baseline level of severity of the non-service 
connected disability prior to conceding aggravation. In any 
event, in the present case, the veteran filed his claim prior 
to the October 10, 2006 enactment date of the amendments; 
therefore, the veteran can still avail himself of the less 
stringent guidelines expressed in Allen. 

The veteran contends that his bilateral lower extremity 
amputations were caused by his service-connected back 
disability. After careful review of the evidence of record, 
the Board concurs with the veteran's contentions.

The only competent medical opinion of record which addresses 
the etiology of the veteran's lower extremity amputations is 
from the March 2008 VA examination. The March 2008 VA 
examination report shows that the examiner carefully reviewed 
the veteran's claims file. The examiner noted the veteran's 
medical history with respect to his service-connected back 
disability and his long-standing complaints of leg numbness. 
The examiner noted that many records documented the veteran's 
chronic leg pain, numbness, atrophy, and loss of use. The 
examiner noted that the veteran had well-documented risk 
factors for atherosclerotic lower extremity arterial 
occlusive disease, but that this did not mean that vascular 
disease was the direct cause of the veteran's lower extremity 
amputations. 

The examiner stated that the record clearly indicated that 
the veteran's lower extremity pain and neuropathic symptoms 
were caused by his service-connected degenerative spine 
disease and that they long preceded any evidence of arterial 
disease or ischemia. He added that it was more likely than 
not that the veteran had contributing risk factors for lower 
extremity peripheral vascular disease but that the veteran's 
actual claudication and ischemic symptoms were caused by the 
veteran's severe back problems. The examiner opined that it 
was more likely than not that the veteran's bilateral leg 
amputations were a direct result of long-standing neuropathy 
caused by his service-connected degenerative disc disease. 
There are no contrary medical opinions of record.

In light of this competent medical opinion, the Board finds 
that entitlement to service connection for amputations of the 
right and left lower extremities secondary to the veteran's 
service-connected degenerative disc disease is warranted.


ORDER

Service connection for amputations of the right and left 
lower extremities secondary to service-connected disability 
is granted.


REMAND

The veteran claims entitlement to special monthly 
compensation based on the need for aid and attendance or 
housebound status. To establish entitlement to special 
monthly compensation based on housebound status under 38 
U.S.C.A. § 1114(s), the evidence must show that a veteran has 
a single service- connected disability evaluated as 100 
percent disabling and an additional service-connected 
disability, or disabilities, evaluated as 60 percent or more 
disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems; or, the veteran has a 
single service- connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises. 38 C.F.R. § 
3.350(i).

In determining the need for regular aid and attendance, the 
following factors will be accorded consideration: inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustments of appliances 
which normal persons would be unable to adjust without aid, 
such as supports, belts, lacing at the back, etc.); inability 
of a claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment. 38 C.F.R. § 
3.352(a) (2008).

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination. Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed. The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made. Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole. It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed. They must be based on the 
actual requirement of personal assistance from others. Id.

In light of these criteria, the Board finds that it cannot 
adjudicate the issue of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or on the basis of being housebound at this time. This matter 
is remanded so that the agency of original jurisdiction can 
assign disability ratings to the newly service-connected 
bilateral amputations of the lower extremities. Additionally, 
if the agency of original jurisdiction finds it necessary, it 
should afford the veteran a VA examination to determine if 
the veteran's service-connected disabilities render him in 
need of aid and attendance or in housebound status, as 
defined by VA regulations. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO/AMC should assign disability 
ratings for the veteran's service-
connected bilateral amputations of the 
lower extremities.

2. If the RO/AMC determines it necessary, 
it should schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected 
disabilities and their impact on his 
ability to perform the functions of daily 
living. The claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand. All indicated tests and studies 
should be done, and all subjective 
complaints and objective findings should 
be reported in detail.

The RO/AMC should take such additional development action as 
it deems proper with respect to the claim, including the 
conduct of any other appropriate VA examinations not 
previously scheduled or those that are suggested by any 
examiner, and follow any applicable regulations and 
directives implementing the provisions of the VCAA as to its 
notice and development. Following such development, the 
RO/AMC should review and readjudicate the claim in accordance 
with applicable law, in particular the benefit-of-the-doubt 
doctrine. If any such action does not resolve the claim, the 
RO/AMC shall issue the veteran a Supplemental Statement of 
the Case. Thereafter, the case should be returned to the 
Board, if in order.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


